Citation Nr: 0314610	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  98-03 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hidradenitis 
suppurativa.   
 
2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from April 1981 to May 1984.  
This matter comes before the Board of Veterans' Appeals 
(Board) partly from a May 1998 RO decision which denied a 
claim for a TDIU rating.  In April 1999, the Board remanded 
this issue for further development.  A July 2002 RO decision 
denied service connection for hidradenitis suppurativa, and a 
subsequent RO decision also denied service connection for 
hidradenitis suppurativa secondary to service-connected 
residuals of an excision of a pilonidal cyst; the veteran 
appeals this service connection issue as well.  In January 
2003, the veteran requested a Board videoconference hearing, 
but he withdrew his request in February 2003.  

The present Board decision addresses the issue of service 
connection for hidradenitis suppurativa.  The issue of 
entitlement to a TDIU rating is the subject of the remand at 
the end of the decision.  


FINDINGS OF FACT

The veteran's hidradenitis suppurativa began during active 
service.  


CONCLUSION OF LAW

Hidradenitis suppurativa was incurred in active service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from April 1981 
to May 1984.  His service medical records indicate that he 
was treated for skin problems.  A December 1982 treatment 
entry noted that the veteran was seen with complaints of a 
tender nodule in the groin area for the previous week.  The 
examiner reported that there was a tender nodule in the pubic 
hair area with no penile lesions.  The assessment was 
folliculitis.  A May 1983 consultation report noted that the 
veteran complained of a long history of pain in the foreskin 
area during intercourse.  It was reported that there was no 
active infection or rash and that a circumcision would be 
scheduled.  A March 1984 treatment entry noted that the 
veteran complained of soreness between the buttocks and a 
cyst.  The examiner reported that there was a small cyst with 
soreness.  The veteran underwent drainage of the cyst and the 
assessment was a cyst.  The March 1984 objective examination 
report included a notation that the veteran's skin was 
normal.  

The veteran underwent a VA general medical examination in 
July 1984.  The examiner noted that the veteran's skin was 
normal.  

Private treatment records dated from August 1989 to January 
1997 refer to treatment for disorders other than skin 
conditions.  

VA treatment records dated from July 1995 to February 1997 
show that the veteran was treated for skin conditions.  An 
April 1996 treatment record reported that the veteran had a 
pilonidal sinus of the back.  It was noted that the veteran 
underwent excision of the pilonidal cyst and the final 
diagnosis was a pilonidal cyst.  An October 1996 entry 
indicated that the veteran complained of inner thigh pain and 
that he reported that he was getting hard protrusions in the 
right groin at intervals.  The examiner noted that there were 
several pustules along the right groin.  

A March 1997 VA respiratory examination report noted that the 
veteran underwent a pilonidal cyst removal in April 1996.  
The diagnoses did not refer to skin conditions.  

Private treatment records dated from April 1997 to February 
1998 show that the veteran continued to receive treatment for 
several disorders.  

VA treatment records dated from April 1997 to March 1998 
reflect treatment for disorders including hidradenitis 
suppurativa.  An April 1997 entry noted that the veteran had 
hidradenitis in the groin area which was made worse with 
standing, walking, and heat.  A May 1997 entry noted that the 
veteran had a history of hidradenitis.  A March 1998 entry 
also related an impression of hidradenitis suppurativa.  

The veteran underwent a VA cardiovascular, respiratory, and 
dermatological, examination in March 1998.  He reported that 
he had pilonidal cyst that was diagnosed in 1983.  The 
veteran stated that he had a lot of discharge and pain and 
that he underwent surgical treatment.  He indicated that a 
cyst recurred in 1996 and that he had to undergo surgery.  
The veteran also reported that he had been having a lot of 
complaints with his skin, especially in the groin area and 
under the armpits.  He noted that he had noticed swelling in 
those areas with discharge and that he had been diagnosed 
with hidradenitis suppurativa.  The examiner reported that 
there was hyperpigmentation in both axillae and in the groin 
with only one cystic to firm swelling area palpable in the 
right groin.  The examiner stated that no discharge was 
noted.  The diagnoses included history of pilonidal cyst with 
excision in 1980 and again in 1996.  It was also noted that 
the veteran had been diagnosed with hidradenitis suppurativa.  

In April 1998, the RO granted service connection and a 
noncompensable rating for postoperative residuals of an 
excision of a pilonidal cyst.  

VA treatment records dated from April 1998 to March 1999 show 
that the veteran was treated for multiple disorders including 
skin conditions.  An April 1998 treatment entry noted that 
the veteran had nine infected sites with furunculosis around 
the lower trunk and thighs including an infected pilonidal 
cyst.  A July 1998 entry noted that the veteran had a history 
of hidradenitis deprevia.  

Private treatment records dated from October 1998 to May 1999 
reflect that the veteran continued to receive treatment.  A 
May 1999 entry related an assessment which included pilonidal 
cyst, furunculosis, and hidradenitis.  

An April 1999 Board decision increased the rating for the 
veteran's service-connected postoperative residuals of an 
excision of a pilonidal cyst from noncompensable (0 percent) 
to 10 percent.  

VA records dated from January 2000 to April 2000 reflect 
continued treatment.  

The veteran underwent a VA general medical examination in May 
2000.  He reported that in the military he had some cysts on 
the back of his neck, groin, and rectum.  He stated that he 
was given antibiotics which did help sometimes.  The veteran 
also noted that he had a pilonidal cyst in approximately 1982 
which was later drained in March 1984.  He indicated that the 
cysts on his skin had become worse since he left the service.  
The examiner reported that the veteran had some areas on the 
back of the neck that looked like they might have been 
pseudofolliculitis barbae.  The examiner also noted that the 
veteran had some areas on the lower half of his abdomen which 
looked like they may have been infected in the past and that 
there were presently enormous pores left in the skin.  It was 
noted that the veteran also had very dark, thickened skin in-
between his legs and that there was no evidence of any 
present infection in such areas.  The examiner indicated that 
the only scars were the discoloration and thickness in the 
skin between the veteran's thighs.  There was no tissues 
loss, inflammation, edema, or keloid formation.  The examiner 
reported that examination of the pilonidal cyst area showed a 
2 and 1/2 inch scar and a deeper opening with an aperture 
which was approximately 3/8 of an inch.  It was noted that 
there appeared to be slight crusting from drainage from the 
aperture.  The diagnoses included icthyosis of the groin area 
(which could be healed hidradenitis suppurativum) and 
pilonidal cyst, status post multiple drainage and multiple 
surgical procedures, with persistent drainage.  

Private treatment records dated from June 2000 to October 
2000 show treatment for skin disorders including hidradenitis 
suppurativa.  

VA treatment records dated from June 2000 to October 2001 
show continued treatment.  An April 2000 entry noted an 
assessment of chronic intermittent recurrent cutaneous soft 
tissue infections (abscesses, folliculitis, and furuncles) of 
unclear etiology and most likely associated with obesity and 
poor hygiene.  

The veteran underwent a dermatological examination in 
November 2002.  It was noted that the claims folder had been 
reviewed, and the examiner discussed the veteran's medical 
history in detail.  The examiner reported that there were 
multiple acrochordons on the veteran's neck, body, and legs.  
The examiner indicated that the veteran had pseudoacanthosis 
nigricans of the areas of friction such as his neck, 
underarms, and in the groin areas.  There were old scars in 
the axillae, but no current draining lesions in those areas.  
The examiner noted that in the rub areas of the inner thighs, 
there were multiple old healed lesions with nodular scars 
present from his previous disease with no active lesions at 
present.  The examiner indicated that the gluteal crease 
showed a pilonidal dimple and a scar from the veteran's 
previous treatments.  It was reported that there was an area 
in the suprapubic area where the crease of the panus was 
showing evidence of prior disease with scarring and some 
inflammatory nodules.  The examiner stated that the veteran 
also had mild tinea pedis.  The diagnoses were old pilonidal 
cyst, postsurgical; hidradenitis suppurativa; mild tinea 
pedis; and morbid obesity, complicated by asthma, 
hypertension, and diabetes.  

The examiner commented that a pilonidal sinus was not 
directly related to hidradenitis suppurativa and that such 
was a developmental condition where there was retraction of 
the tissue in the gluteal crease.  The examiner noted that 
many people had pilonidal sinuses and cysts who did not have 
hidradenitis suppurativa, so the two conditions were not 
directly related.  It was reported that the lesions that were 
currently present were certainly compatible with hidradenitis 
suppurativa because those lesions typically arose where the 
apocrine sweat glands were located.  The examiner indicated 
that the only entry that would establish the possibility for 
service connection for hidradenitis would be in December 
1982.  The examiner noted that, unfortunately, there was very 
little information in that note other than to describe the 
location of the tender nodule being in he pubic area.  It was 
reported that the note in March 1984, which indicated that 
the veteran had a cyst, would pretty much establish service 
connection for a pilonidal.  The examiner remarked that 
hidradenitis was not caused by or secondary to the service-
connected pilonidal cyst.  However, the examiner stated that 
if it was assumed that the author of the December 1982 note 
was correct, such may have been the beginning of hidradenitis 
suppurativa, which had been complicated by the veteran's 
morbid obesity and the constant friction and rubbing of his 
skin in the apposed surfaces.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Identified relevant medical records 
have been obtained, and a VA examinations have been provided.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439 
(1995).  

The veteran's service medical records from his April 1981 to 
May 1984 active duty, show that in December 1982 he was seen 
with complaints of a tender nodule in the pubic hair area 
with no penile lesions.  The assessment was folliculitis.  
Additionally, a March 1984 treatment entry noted that the 
veteran complained of soreness and a cyst between the 
buttocks.  The veteran underwent drainage of the cyst and the 
assessment referred a cyst.  The Board notes that the veteran 
is already service-connected for postoperative residuals of 
an excision of a pilonidal cyst.  

Post-service medical records indicate that the veteran was 
treated for variously diagnosed skin conditions.  An October 
1996 VA treatment entry, years after the veteran's separation 
from service, noted that he had several pustules along the 
right groin.  The first medical evidence of hidradenitis 
suppurativa was in April 1997.  A March 1998 VA 
cardiovascular, respiratory, and dermatological examination 
report related diagnoses including hidradenitis suppurativa 
and a May 2000 VA general medical examination report noted 
diagnoses which included icthyosis of the groin area (which 
could be healed hidradenitis suppurativum).  At the November 
2002 VA dermatological examination, the examiner reviewed the 
claims folder.  Diagnoses, at that time, included 
hidradenitis suppurativa.  The examiner commented that the 
only entry that would establish the possibility for service 
connection for hidradenitis was the December 1982 entry 
(noted above), but that there was very little information in 
that note other than to describe the location of a tender 
nodule in the pubic area.  The examiner stated that if it was 
assumed that the author of the December 1982 note was 
correct, such might have been the beginning of the veteran's 
hidradenitis suppurativa.  

After reviewing all the evidence, including the recent VA 
examination opinion which is favorable to the veteran, the 
Board finds that the veteran's current hidradenitis 
suppurativa began during his active duty.  The condition was 
incurred in service, and service connection is warranted.  As 
the Board has granted service connection on a direct basis, 
it need not address secondary service connection in this 
matter.  The benefit-of-the-doubt rule has been applied in 
making this decision.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for hidradenitis suppurativa is granted.  





REMAND

The remaining issue on appeal is entitlement to a TDIU rating 
based on service-connected disabilities.  As discussed above, 
the Board has granted service connection for hidradenitis 
suppurativa.  Therefore, this case must be remanded to the RO 
so that it may establish a percentage disability rating for 
hidradenitis suppurativa and then reevaluate the TDIU claim

The Board also notes that at the November 2002 VA 
dermatological examination, it was noted that the veteran was 
receiving disability benefits from the Social Security 
Administration (SSA).  The veteran has also reported that he 
was receiving such benefits in statements on appeal, 
including a statement dated in May 1999.  As the SSA records 
may be relevant to the veteran's claim, they should be 
obtained.  See Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  

Accordingly, the case is remanded for the following:  

1.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding disability benefits, as well as 
copies of all related SSA decisions.  

2.  The RO should establish a percentage 
disability rating for the service-
connected hidradenitis suppurativa.  

3.  Thereafter, the RO should review the 
claim for entitlement to a TDIU rating.  
If the claim is denied, the RO should 
issue a supplemental statement of the case 
to the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                     
______________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



